DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,287,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed structure are claimed in both sets, just in a bit different order and/or language.
Current claims
US 11287591
1. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises optical fibers; tensile strength members embedded in the sheath; and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
15. The optical fiber cable according to claim 1, wherein the optical fibers are included in an intermittently-adhered optical fiber ribbon such that adhesive portions of the intermittently- adhered optical fiber ribbon intermittently adhere the optical fibers together in a longitudinal direction.
14. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises an intermittently-adhered optical fiber ribbon comprising: optical fibers; and adhesive portions that intermittently adhere the optical fibers together in a longitudinal direction; and tensile strength members and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
3. The optical fiber cable according to claim 1, wherein the optical fiber cable has a compressive strength of 12.8 N/mm2 or greater and 32.4 N/mm2 or less.
The claims does teach all the structural limitations of this claim and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Claim 3 does not teach any structure that distinguishes from the prior art and the compressive strength of the cable is a function of the claimed structure.


Claims 1, 2, 4, 7-9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,591 B2 in view of Toge et al (US 8,548,294 B2).  
The claims and Toge are analogous art because they are from the same field of endeavor, optical fiber cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to the claims to include the teachings of Toge from the table below.
The motivation for doing so would have been to create a accessible cable with improved bending properties.
Current claims
US 11287591
1. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises optical fibers; tensile strength members embedded in the sheath; and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
1. An optical fiber cable comprising: a sheath; and a core that is housed in the sheath and comprises an intermittently-adhered optical fiber ribbon comprising: optical fibers; and adhesive portions that intermittently adhere the optical fibers together in a longitudinal direction, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, a cross-sectional area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses is 1.3 mm.sup.2 or greater and 4.8 mm.sup.2 or less.
2. The optical fiber cable according to claim 1, wherein the two connecting portions have a convex surface shape that is radially inward.
Toge teaches an optical fiber cable (Fig. 1) wherein recesses (sheathe between 96s) and protrusions (96) are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath (94) (see Fig. 1), and the recesses each comprise:
two connecting portions (portions directly adjacent to and on each side of each 96) respectively connected to radial inner ends of two adjacent protrusions (the two 96s) and having a convex surface shape that is radially inward.
4. The optical fiber cable according to claim 1, wherein the core further comprises a wrapping tube that wraps the optical fibers.
Toge teaches wherein the core further comprises a wrapping tube (93) that wraps the intermittently-adhered optical fiber ribbon (C6 L64-67).
9. The optical fiber cable according to claim 1, wherein a radius of curvature of each outer circumferential surface of the protrusions is smaller than a radius of the sheath.
Toge teaches wherein a radius of curvature of each outer circumferential surface of the protrusions (96) is smaller than a radius of the sheath (94) (see Fig. 1; the radius of the sheath is many magnitudes larger than a radius of curvature of the protrusion).
12. The optical fiber cable according to claim 1, wherein in a transverse cross-sectional view, two or more of the tensile strength members are disposed inside each of the remaining protrusions on the sheath.
Toge teaches further comprising: tensile strength members (95) embedded in the sheath (94), wherein in a transverse cross-sectional view, tensile strength members (95) are disposed inside each of the protrusions (96) on the sheath (94) (Fig. 1).
13. The optical fiber cable according to claim 1, wherein an SZ-shaped twist is applied to the sheath by twisting the optical fibers in an SZ shape.
Toge teaches further comprising: intermittently-adhered optical fiber ribbons (part of 10), wherein an SZ-shaped twist is applied to the sheath (94) by twisting intermittently-adhered optical fiber ribbons in an SZ shape (C8 L7-11).
7. The optical fiber cable according to claim 1, wherein in a transverse cross-sectional view, a cross-sectional area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses is 1.3 mm2 or greater and 4.8 mm2 or less.
Toge teaches the cable previously discussed, but does not state if the cross-section area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses are 1.3 to 4.8 mm2.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try values of the closed curved tangent to radial ends of the protrusions and all the recesses in Toge, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Toge teaches the protrusions and recesses with the radially inward convex shaped similar to applicants so the 1.3 to 4.8 mm2 solution is predictable given the shown geometry.  Further, one of ordinary skill in the art would expect such values to succeed in Toge since the geometry of the cable will still be the same or very similar.
8. The optical fiber cable according to claim 1, wherein a twist angle of the sheath per 1 m along a longitudinal direction of the optical fiber cable is 10 degrees/m or greater and 180 degrees/m or less.
Toge further does not teach what the twist angle of the sheath is, but it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a twist angle of the sheath per 1m to be 10/m to 180m since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  The range of twist angles is so large that it would be very predictable to one of ordinary skill in the art when considering normal twisting of an optical cable.  Further, Toge teaches the strength members that would ensure the enclosed fibers would not be damaged with the claimed twist angles resulting in a reasonable expectation of success in Toge.


Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,591 B2 in view of Toge et al (US 8,548,294 B2) and further in view of Matsuzawa et al (JP 2013-88641 A).  
The claims Toge and Matsuzawa are analogous art because they are from the same field of endeavor, optical cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the wrap of Toge to include an overlap and non-overlap portion with the wrap rate of Matsuzawa.
The motivation for doing so would have been to prevent disconnection of the fibers (Matsuzawa, page 3 of the translation “it is possible to prevent disconnection of the optical fiber”).
Current claims
US 11287591
1. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises optical fibers; tensile strength members embedded in the sheath; and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
1. An optical fiber cable comprising: a sheath; and a core that is housed in the sheath and comprises an intermittently-adhered optical fiber ribbon comprising: optical fibers; and adhesive portions that intermittently adhere the optical fibers together in a longitudinal direction, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, a cross-sectional area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses is 1.3 mm.sup.2 or greater and 4.8 mm.sup.2 or less.
5. The optical fiber cable according to claim 4, wherein the wrapping tube comprises: a wrap portion where a first end portion of the wrapping tube overlaps with a second end portion of the wrapping tube; and a non-wrap portion positioned between the first end portion and the second end portion.
Matsuzawa teaches an optical fiber cable with a wrapping tube (5) comprising a wrap portion where a first end portion of the wrapping tube overlap with a second end portion of the wrapping tube (at 5a, 5b).
6. The optical fiber cable according to claim 5, wherein a wrap rate R of the optical fiber cable is calculated as R = W1 + (W1 + W2) x 100, where W1 is a circumferential length of the wrap portion and W2 is a circumferential length of the non-wrap portion, and the wrap rate R is 5% or greater and 20% or less.
Matsuzawa teaches a non-wrap portion (outside the overlapped portion) positioned between the first end portion and the second end portion (5a, 5b), wherein the wrap rate is 0-25% (page 3 of the translation).


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,591 B2 in view of Toge et al (US 8,548,294 B2) and further in view of Ino et al (JP 2004-184538 A).  
The claims, Toge and Ino are analogous art because they are from the same field of endeavor, optical fiber cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable of Toge to include tensile strength members that are spirally twisted around the central axis of the cable as taught by Ino.
The motivation for doing so would have been to increase the mechanical strength of the cable.
Current claims
US 11287591
1. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises optical fibers; tensile strength members embedded in the sheath; and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
1. An optical fiber cable comprising: a sheath; and a core that is housed in the sheath and comprises an intermittently-adhered optical fiber ribbon comprising: optical fibers; and adhesive portions that intermittently adhere the optical fibers together in a longitudinal direction, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, a cross-sectional area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses is 1.3 mm.sup.2 or greater and 4.8 mm.sup.2 or less.
10. The optical fiber cable according to claim 1, wherein the protrusions and the tensile strength members have a spirally twisted shape centered on a central axis of the optical fiber cable.
Ino teaches an optical cable with tensile strength members (23a, 23b) embedded within a sheath (21) and centered around the central axis of the cable and wherein the members are twisted (P0023).


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,591 B2 in view of Toge et al (US 8,548,294 B2) and further in view of Mizuno et al (WO 2005/047950 A1).  
The claims, Toge and Mizuno are analogous art because they are from the same field of endeavor, optical fiber cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable of Toge to include tensile strength members made of PBO-FRP as taught by Mizuno.
The motivation for doing so would have been to increase the mechanical strength of the cable.
Current claims
US 11287591
1. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises optical fibers; tensile strength members embedded in the sheath; and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
1. An optical fiber cable comprising: a sheath; and a core that is housed in the sheath and comprises an intermittently-adhered optical fiber ribbon comprising: optical fibers; and adhesive portions that intermittently adhere the optical fibers together in a longitudinal direction, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, a cross-sectional area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses is 1.3 mm.sup.2 or greater and 4.8 mm.sup.2 or less.
11. The optical fiber cable according to claim 1, wherein the tensile strength members are made of poly-paraphenylene benzobisoxazole fiber reinforced plastics (PBO-FRP).
Mizuno teaches an optical cable with strength members made of PBO-FRP (page 6 of the translation).


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,287,591 B2 in view of Toge et al (US 8,548,294 B2) and further in view of Katsuya et al (JP 2006-330261 A).  
The claims, Toge and Katsuya are analogous art because they are from the same field of endeavor, optical fiber cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cable of Toge to include the sheath made of a base material surrounded by a low friction material as taught by Katsuya including on the protrusions of Toge.
The motivation for doing so would have been to improve the cables workability (Katsuya, ADVANTAGEOUS-EFFECTS section of the translation).
Current claims
US 11287591
1. An optical fiber cable comprising: a sheath; a core that is housed in the sheath and comprises optical fibers; tensile strength members embedded in the sheath; and ripcords embedded in the sheath, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, the ripcords are positioned inside some of the protrusions, and the tensile strength members are positioned inside the remaining protrusions.
1. An optical fiber cable comprising: a sheath; and a core that is housed in the sheath and comprises an intermittently-adhered optical fiber ribbon comprising: optical fibers; and adhesive portions that intermittently adhere the optical fibers together in a longitudinal direction, wherein recesses and protrusions are disposed alternately in a circumferential direction on an outer circumferential surface of the sheath, the recesses each comprise: two connecting portions respectively connected to radial inner ends of two adjacent protrusions; and a bottom surface positioned between the two connecting portions, and in a transverse cross-sectional view, a cross-sectional area of the recesses that is enclosed by closed curves tangent to radial outer ends of the protrusions and all the recesses is 1.3 mm.sup.2 or greater and 4.8 mm.sup.2 or less.
14. The optical fiber cable according to claim 1, wherein the sheath comprises: a base material; and a low friction material having a friction coefficient smaller than a friction coefficient of the base material, and the low friction material is disposed at least on tops of the protrusions.
Katsuya teaches an optical cable with a sheath formed of a base material (15) and a low friction material surrounding the entire base material (MODE-FOR-INVENTION section of the translation).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874